 Case: 2:19-cv-04397-MHW-EPD Doc #: 1 Filed: 10/03/19 Page: 1 of 37 PAGEID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

JOHN DOES 67-87,

                       Plaintiffs,                             Case No. __________________

       v.
                                                               JURY TRIAL DEMANDED
THE OHIO STATE UNIVERSITY,

                       Defendant.

                                           COMPLAINT

       Plaintiffs John Does 67-87 file this Complaint against Defendant, The Ohio State

University (“OSU” or the “University”). This case is a companion to two cases: Michael

DiSabato and John Does 1-36 v. The Ohio State University, Case No. 2:19-cv-02237; and

John Does 37-66 v. The Ohio State University, Case No. 03165. This case also has common

issues of law and fact with other cases, including 2:18-cv-692, 2:18-cv-736, and Case No.

2:19-cv-1911.

       Plaintiffs allege that Defendant violated Title IX of the Education Amendments of 1972,

20 U.S.C. § 1681, et seq., as follows:

                                     JURISDICTION AND VENUE

       1.       This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§§ 1331 and 1334 because Plaintiffs allege claims under federal law, specifically Title IX of the

Education Amendments of 1972, 20 U.S.C. § 1681, et seq.

       2.       Venue is proper in the Southern District of Ohio pursuant to 28 U.S.C. § 1391(b)

because the events giving rise to Plaintiffs’ claims occurred within this district.
 Case: 2:19-cv-04397-MHW-EPD Doc #: 1 Filed: 10/03/19 Page: 2 of 37 PAGEID #: 2




                                 PRELIMINARY STATEMENT

       3.      Plaintiffs bring this civil rights lawsuit under Title IX of the Education

Amendments of 1972, 20 U.S.C. § 1681, et seq. because OSU had actual notice of and was

deliberately indifferent to the fact that Richard Strauss, M.D., an OSU employee, tenured faculty

member, and the Associate Director of OSU’s sports medicine program, sexually assaulted and

abused hundreds of male OSU student-athletes and other male OSU undergraduates throughout

his almost twenty-year career with the University. OSU officials not only had actual notice of

Strauss’s criminal and unlawful actions, they aided, abetted, and actively concealed Strauss’

sexual predation on OSU’s students.

       4.      As a threshold matter, Plaintiffs admit they consented to receiving legitimate

medical treatment on the occasions they were sexually assaulted, abused, or subjected to sexual

harassment. Plaintiffs, however, did not consent to Strauss doing or saying anything that was

medically unwarranted, inappropriate, or unethical. For numerous reasons described below,

Plaintiffs were not in a position to judge how far Strauss deviated from the standard of care when

treating them. Also, OSU sent the Plaintiffs to Strauss for treatment. They did not select him as

their medical provider.

       5.      Strauss abused Plaintiffs during pre-season physicals and when treating them for

injuries, both on and off the OSU campus. He also sexually harassed student-athletes in the

locker rooms and showers of Larkins Hall, where many teams were based, including wrestling,

gymnastics, swimming, and fencing.

       6.      On information and belief, OSU assigned Strauss a locker in every room used by

male athletes for the teams based in Larkins Hall.




                                                 2
 Case: 2:19-cv-04397-MHW-EPD Doc #: 1 Filed: 10/03/19 Page: 3 of 37 PAGEID #: 3




       7.      OSU designated Strauss as a team physician for many sports. Plaintiffs could not

avoid him if they were sent to him and they wanted prompt medical treatment. OSU funneled

Plaintiffs and other student-athletes and undergraduates to Strauss with assembly-line efficiency,

whereupon Strauss cornered and sexually assaulted them. He sexually assaulted/abused most of

the Plaintiffs more than once, and some wrestlers between 20-50 times.

       8.      OSU concealed, intentionally ignored, or disregarded athletes’ repeated reports

and other widely known information that indicated Strauss was a threat to his male patients. A

Graduate Assistant Trainer who overlapped with Strauss only one academic quarter noticed

“immediately” that something was “off” with Strauss. “In her view, individuals who overlapped

with Strauss for any significant period of time would have had to have their ‘ears plugged, eyes

shut, and mouth closed not to realize something was off.’” Sexual Abuse Committed by Dr.

Richard Strauss at The Ohio State University, Report of Perkins Coie, LLP, May 15, 2019, p.

104 (“Report”). Officials turned a blind eye to numerous red flags that Strauss was sexually

abusing his patients, such as: Strauss insisted upon examining patients without any other staff

being present, including students in training; Strauss performed notoriously long and thorough

“hernia checks” during team physicals; athletes' openly commented on the fact that Strauss made

them drop their pants regardless of their medical needs (e.g., to get a case of cauliflower ear

treated); and the fact that Strauss showered with athletes from multiple teams, often took

multiple showers a day, and requested (and received) multiple lockers in Larkins Hall.

       9.      There were other clear signs of Strauss’ predatory behavior. When teams reported

for pre-season physicals, Athletics Department personnel set up stations for each station of the

physical. Strauss always chose to man the “hernia check” station. He took an extended amount

of time with each athlete patient and examined each patient in a room with the door closed.




                                                 3
 Case: 2:19-cv-04397-MHW-EPD Doc #: 1 Filed: 10/03/19 Page: 4 of 37 PAGEID #: 4




Strauss’ “hernia checks” frequently took several minutes. Some lasted as long as ten or fifteen

minutes. A line would form outside of Strauss’ exam room as the athletes completed the other

stations for their physicals and waited for Strauss to exam them. Strauss’ prolonged genital

exams were well-known to the athletes he examined, Athletics Department personnel, and team

coaches. At least one team head coach requested that someone other than Strauss conduct the

hernia checks for team physicals because team members complained so much about Strauss’

methods.

       10.     Strauss disguised his sexual assaults in the context of medical examinations. He

frequently positioned Plaintiffs so that his face was at the same height as their crotches. Strauss

placed his face so close to his patients that they could feel his breath on their genitals. Other

times he had them sit on a bench and spread their legs; then he would roll across the floor on a

wheeled stool and stick his face deep between their legs to perform his exam. Sometimes

Strauss donned a headlamp and turned off the room lights before putting his head inches away

from patients’ penises. When Plaintiffs questioned Strauss’ practices, he came up with many

different medical explanations. Hernia and lymph node checks were a common explanation.

When one Plaintiff asked Strauss to explain the room lights off/headlamp behavior, Strauss said

he was checking for skin rashes and STDs. He assured the Plaintiff that this technique allowed

him to perform the best possible examination for those kinds of problems.

       11.     Strauss also sexually assaulted students by performing anal and rectal exams that

were excessive, lengthy, and medically unnecessary. Although less common than genital exams,

they occurred frequently. They were profoundly embarrassing and humiliating to the Plaintiffs

who endured them. Numerous Plaintiffs were assaulted in this manner.




                                                  4
    Case: 2:19-cv-04397-MHW-EPD Doc #: 1 Filed: 10/03/19 Page: 5 of 37 PAGEID #: 5




           12.      Some of the Plaintiffs and other student-athletes reported Strauss’ examination

methods to team trainers – particularly football trainer Billy Hill. While precise responses

differed, the gist was almost always the same: it was not a big deal; Strauss did things his way;

Strauss was just being thorough; and/or this had gone on for years. Other benign explanations

were offered. Some Plaintiffs came to believe that Strauss’ examinations were a necessary part

of their participation in intercollegiate athletics akin to a “hazing.”

           13.      In April 2018, OSU authorized the law firm of Perkins Coie, LLP to investigate

whether Strauss had sexually abused student-athletes, and if so, the extent to which OSU knew

about Strauss’ conduct. Perkins Coie, LLP conducted its investigation and issued the Report on

May 15, 2019. The Report substantiates many of the allegations made by Plaintiffs in this case

and in other Title IX cases presently pending before this Court.1

           14.      John Does 67-87 have filed anonymously in this action due to the highly personal

nature of the circumstances giving rise to their claims.

           15.      Plaintiffs take no pleasure in bringing this lawsuit. OSU is an esteemed institution

of higher learning, and a majority of the Plaintiffs love OSU dearly and remain devoted members

of The Buckeye Nation.

           16.      Plaintiff-athletes were honored to represent OSU in competitive sports and did

their best to continue the University’s tradition of excellence.

           17.      Plaintiffs attended OSU expecting the University would consistently provide them

with a safe and supportive environment that would help them perform at their best, both

athletically and academically.




1
    Materials received from Ohio’s Medical Board Contents are redacted from the current version of the Report.


                                                           5
 Case: 2:19-cv-04397-MHW-EPD Doc #: 1 Filed: 10/03/19 Page: 6 of 37 PAGEID #: 6




       18.      Plaintiffs believed that OSU would make patient/athlete safety one of the

University’s primary concerns.

       19.      Team physicians hold a special relationship of trust and confidence with the

student-athletes they treat.

       20.      Plaintiffs trusted OSU to act in their best interests when selecting, training, and

supervising the team physicians on its faculty.

       21.      Plaintiffs trusted OSU to hire physician faculty members who would respect and

honor the relationship of trust and confidence that must be present between patients and their

physicians.

       22.      Plaintiffs trusted OSU to regularly and competently evaluate the quality and

integrity of the medical services Strauss provided to Plaintiffs.

       23.      Plaintiffs trusted OSU to investigate faithfully all circumstances that indicated a

team physician was unfit to treat Plaintiffs, whether due to acts of sexual assault/abuse or

incompetence.

       24.      Plaintiffs trusted that OSU personnel would not hide, fail to disclose, or disregard

known circumstances that raised a substantial likelihood the Plaintiffs or other students and

student-athletes were being sexually assaulted, abused, or harassed by Strauss and/or by

conditions at Larkins Hall.

       25.      Plaintiffs expected OSU, an esteemed institution of higher learning, to investigate

the truth about Strauss’ conduct in a timely and competent manner, regardless of how

unfavorable findings might affect the University’s reputation or athletics programs.

       26.      Plaintiffs relied on OSU to prevent, confront and stop Strauss’ sexual abuse of

Plaintiffs and other male OSU students.




                                                  6
 Case: 2:19-cv-04397-MHW-EPD Doc #: 1 Filed: 10/03/19 Page: 7 of 37 PAGEID #: 7




       27.     Plaintiffs relied on OSU to stop the rampant sexual harassment that student-

athletes, particularly the wrestling team, had to endure in Larkins Hall between 1978 and 1998.

       28.     OSU betrayed Plaintiffs’ trust and utterly failed to meet the legal and ethical

obligations it owed to Plaintiffs and other OSU students. At all times relevant to this Complaint,

OSU officials with authority to institute corrective measures actively concealed, failed to

disclose, and showed deliberate indifference towards circumstances that indicated Strauss was

sexually assaulting and abusing many male OSU students.

       29.     On information and belief, OSU personnel failed to implement corrective

measures despite having actual knowledge of: (a) a substantial or high likelihood that Strauss

was sexually assaulting/abusing students, and (b) the sexually hostile environment Larkins Hall

presented to athletes on the teams housed there . Such OSU personnel included (but were not

limited to) Athletic Directors and Assistant Athletic Directors, Head Team Physicians, and team

physicians (who were also faculty members).

       30.     At all times relevant to this Complaint, OSU maintained a culture of concealment,

denial, and unwillingness to investigate sexual abuse and sexual harassment of male athletes at

the University. This culture led to OSU’s active concealment of and deliberate indifference

towards continuing complaints and reports about Strauss’ behavior and the conditions at Larkins

Hall. Consequently, Strauss remained hidden in plain sight and continued to abuse Plaintiffs and

other patients throughout his career at the University. Plaintiffs on teams housed in Larkins Hall

continued to be harassed on a daily basis. Both of these threats to student safety remained

unabated for approximately twenty years.

       31.     Only within the past two years have most of the Plaintiffs realized that Strauss’

conduct constituted sexual assault or sexual abuse.




                                                 7
 Case: 2:19-cv-04397-MHW-EPD Doc #: 1 Filed: 10/03/19 Page: 8 of 37 PAGEID #: 8




        32.    Only within the past two years have Plaintiffs had a reasonable basis for believing

that OSU knew of the risk Strauss likely presented to the student-athletes he treated before,

during, and after he assaulted/abused/harassed Plaintiffs.

        33.    Only within the past two years have Plaintiffs had a reasonable basis for believing

OSU intentionally concealed or showed deliberate indifference to the threat Strauss posed to

them.

        34.    Only within the past two years have the Plaintiffs who competed in wrestling,

gymnastics, swimming, and fencing had reason to know that OSU administrators in a position to

take corrective measures had actual knowledge of the sexually harassing environment male

athletes endured on a daily basis in Larkins Hall.

        35.    Even if Plaintiffs had realized more than two years ago that Strauss’ conduct

constituted sexual assault and sexual abuse, Plaintiffs would have had no reasonable basis for

alleging or concluding that OSU harmed them separately and independently from the harm

Strauss inflicted on them. Strauss harmed Plaintiffs by sexually assaulting and abusing them.

By contrast, OSU separately and independently harmed Plaintiffs by failing to protect them from

Strauss despite knowing Strauss was substantially likely to be a sexual predator. Not until within

the past two years would Plaintiffs’ due diligence have allowed them to reasonably infer: (a)

what OSU knew about Strauss while Strauss was on the faculty; or (b) what OSU did or failed to

do with that information.

        36.    Likewise, not until within the past two years would the Plaintiffs whose teams

practiced in Larkins Hall, including wrestling, swimming, gymnastics, and fencing have known:

(a) the extent of OSU’s institutional knowledge about the conditions in Larkins Hall; or (b) what

OSU did or failed to do with that information.




                                                 8
 Case: 2:19-cv-04397-MHW-EPD Doc #: 1 Filed: 10/03/19 Page: 9 of 37 PAGEID #: 9




                                         THE PARTIES

       37.     Defendant The Ohio State University was at all relevant times and continues to be

a public university organized and existing under the laws of the State of Ohio.

       38.     Defendant OSU receives, and at all relevant times received, federal financial

assistance. Defendant is therefore subject to Title IX of the Educational Amendments of 1972, 20

U.S.C. §1681, et seq.

       39.     Plaintiffs were enrolled at OSU as students during Strauss’ employment with

OSU.

       40.     Plaintiffs, except for John Doe No. 69 and 76, participated in OSU intercollegiate

sports teams while enrolled at OSU.

       41.     Plaintiffs, except for John Doe 69 and 76, received financial assistance from OSU

that was linked to their participation on OSU’s intercollegiate sports teams.

       42.     Plaintiff John Doe 67 is a resident of the State of Michigan. He attended OSU

from 1988-1992 and played lacrosse all four years.

       43.     Strauss treated John Doe 67 approximately five times while John Doe 67 was on

the lacrosse team. Strauss sexually abused John Doe No. 67 four of those times through

excessive physicals, inappropriate comments, and his conduct in the showers after practice.

       44.     The most intense encounter occurred during John Doe No. 67’s sophomore year.

John Doe No. 67 walked into the examination room. Strauss closed the door and told John Doe

No. 67 to sit on the exam table and remove his shirt. Strauss asked John Doe No. 67 whether

he worked out, and John Doe No. 67 replied it was part of the lacrosse program. Strauss walked

over to where John Doe No. 67 was seated, spread John Doe No. 67’s legs and stepped between

them. He was uncomfortably close to John Doe No. 67. Without gloves or stethoscope, Strauss




                                                 9
Case: 2:19-cv-04397-MHW-EPD Doc #: 1 Filed: 10/03/19 Page: 10 of 37 PAGEID #: 10




rubbed his hands all over John Doe No. 67’s chest and back. John Doe No. 67 thought this was

part of the examination but was unsure whether this was within the bounds of proper medical

practice. Next, to perform a genital exam, Strauss told John Doe No. 67 to stand up and drop his

pants and underwear. Strauss grabbed a stool with wheels, sat on it, and rolled it over to John

Doe No. 67 so that his face was very close to John Doe No. 67’s genitals. He manipulated John

Doe No. 67’s penis and testicles for what felt like several minutes. Strauss used two hands to

touch John Doe No. 67’s penis before examining John Doe No. 67’s testicles. After examining

Plaintiff’s testicles, Strauss began alternating between the penis and testicles. It was much more

than the “turn your head and cough” that John Doe No. 67 had experienced during prior genital

exams. John Doe No. 67 became more and more nervous; he wanted the exam to end. Strauss

eventually moved from John Doe No. 67’s groin and concluded the physical. As John Doe

No. 67 left the exam room, his teammates were waiting in line for their physicals. John Doe

No. 67 told them he felt like he had just been assaulted in there.

       45.     John Doe No. 67 also remembers Strauss’ conduct in the showers. It was an open

shower where Strauss could view everyone’s bodies. Strauss’ voyeurism made John Doe No.

67 feel very uncomfortable. It was a “challenge” to get in and out of the shower before Strauss

showed up or could see him naked.

       46.     Strauss’ conduct in the showers was well-known to the lacrosse team. Some of

John Doe No. 67’s teammates showered elsewhere because of Strauss’ presence.

       47.     John Doe No. 68 is a resident of the State of Ohio.

       48.     John Doe No. 68 attended OSU from 1987-1990 and wrestled during those years.

       49.     John Doe No. 68 was examined by Strauss approximately six times a year.

Strauss sexually assaulted/abused John Doe No. 68 on every occasion by performing




                                                10
Case: 2:19-cv-04397-MHW-EPD Doc #: 1 Filed: 10/03/19 Page: 11 of 37 PAGEID #: 11




unnecessary and overly intense genital exams. Strauss touched John Doe No. 68’s genitals

every visit no matter why John Doe No. 68 was seeking medical attention, and Strauss never

used gloves. To John Doe No. 68, Strauss’ genital exams felt more like being fondled than

medically examined. John Doe No. 68 was always uncomfortable going to see Strauss. He

came to view Strauss’ embarrassing and invasive genital exams – being “felt up” – to be the cost

of getting medical treatment. Strauss would always being in the showers when it was time for the

wrestlers to shower, and he would stare at the wrestlers’ bodies as they showered.

       50.     John Doe No. 69 is a resident of the State of Ohio.

       51.     John Doe No. 69 attended OSU as an undergraduate and graduate student

between 1990-1994.

       52.     John Doe No. 69 was sexually assaulted/abused by Strauss once at Student

Health. John Doe No. 69 was seeking treatment for a sinus infection. Strauss told John Doe No.

69 that Strauss needed to perform a rectal exam. After the rectal exam, Strauss pressured John

Doe No. 69 to let Strauss perform a genital exam, which John Doe No. 69 declined because he

felt very uncomfortable, particularly after the way Strauss performed the rectal exam.

       53.     Immediately after the encounter, John Doe No. 69 told another doctor about how

uncomfortable John Doe No. 69 had made him feel. John Doe No. 69 has no reason to believe

the doctor passed that information along to anyone else. John Doe No. 69 ultimately made an

appointment with another doctor because Strauss had said he needed a genital exam. It turned

out that John Doe No. 69 had not needed the genital exam.

       54.     John Doe No. 70 is a resident of the State of Ohio.

       55.     John Doe No. 70 attended OSU from 1988-1999 and wrestled for the University.

John Doe No. 70 saw Strauss for treatment more than ten times and was sexually abused every




                                               11
Case: 2:19-cv-04397-MHW-EPD Doc #: 1 Filed: 10/03/19 Page: 12 of 37 PAGEID #: 12




time. Strauss conducted excessive and unnecessary genital exams, such as when John Doe

No. 70 sought treatment for an ankle injury. Strauss’ touches felt more like caresses than what

John Doe No. 70 expected from a medical examination. Also, Strauss would watch the wrestlers

in the shower as well. Strauss would simply stand and stare at the wrestlers while they

showered.

       56.     John Doe No. 70 shared his concerns with assistant coaches and the team trainer.

Nothing changed.

       57.     John Doe No. 70 loved wrestling and is still involved with the sport. However, he

stopped wrestling because of Strauss. He still has trouble grasping and accepting the fact that

OSU allowed the wrestlers and other athletes and students to be exposed to Strauss.

       58.     John Doe No. 71 is a resident of the State of Ohio.

       59.     John Doe No. 71 attended OSU from 1997-2000 and played football for OSU. He

saw Strauss only once, at Strauss’ clinic, and Strauss sexually abused him. John Doe No. 71 saw

Strauss for an ankle injury. He also had a possible STD. Without wearing gloves, Strauss

manipulated and examined John Doe No. 71’s genitals for approximately 30 minutes.

       60.     John Doe No. 72 is a resident of the State of Ohio. John Doe No. 72 attended

OSU between 1984-1991. He played football four years for the University.

       61.     John Doe No. 72 saw Strauss about three or four times. Strauss sexually

assaulted/abused John Doe No. 72 once. During one of John Doe No. 72’s physical exams,

Strauss kept rubbing John Doe No. 72’s testicles, saying he was looking for something.

       62.     John Doe No. 73 is a resident of Canada. John Doe No. 73 attended OSU from

1985-1989 and played hockey for the University. John Doe No. 73 saw Strauss approximately

15 times and Strauss sexually assaulted/abused him every visit. Strauss conducted unnecessary




                                                12
Case: 2:19-cv-04397-MHW-EPD Doc #: 1 Filed: 10/03/19 Page: 13 of 37 PAGEID #: 13




and/or overly extensive genital exams. Strauss often did not wear gloves when performing the

exams, and Plaintiff felt more like he was being groped than medically examined.

       63.    Strauss also would comment on John Doe No. 73’s penis not being circumcised.

       64.    Strauss took photographs of John Doe No. 73’s genitals.

       65.    Strauss would hang out in the locker room with the hockey players and would

also shower with the hockey team and look at the players while they showered.

       66.    John Doe No. 74 is a resident of the State of Ohio. John Doe No. 74 attended

OSU from 1991-1995 and played football for the University.

       67.    Strauss examined John Doe No. 74 five times and sexually assaulted/abused him

during every examination. Strauss’ exam felt excessively touchy to John Doe No. 74. Strauss

seemed to grope John Doe No. 74’s genitals rather than examine them like John Doe No. 74

would expect a doctor to perform a hernia exam. Strauss would also spend time rubbing John

Doe No. 74’s shoulders and legs.

       68.    John Doe No. 74 complained about Strauss to trainer Billy Hill. Nothing ever

came of it.

       69.    John Doe No. 75 is a resident of the State of Ohio.

       70.    John Doe No. 75 attended OSU from 1992-1997 and played football for the

University.

       71.    John Doe No. 75 saw Strauss about twelve times and Strauss sexually

assaulted/abused John Doe No. 75 about six times. Strauss always conducted genital exams

regardless of why John Doe No. 75 required medical attention, such as when John Doe No. 75

needed treatment for a knee injury or needed allergy medication. Strauss’ “cough test” seemed to

last an inappropriately long time. Sometimes genital exams lasted between 20-30 minutes.




                                              13
Case: 2:19-cv-04397-MHW-EPD Doc #: 1 Filed: 10/03/19 Page: 14 of 37 PAGEID #: 14




          72.   Strauss drugged John Doe No. 75 on one occasion. He gave John Doe No. 75 a

substance he said was a medication. The substance made it hard for John Doe No. 87 to think.

He felt “loopy” during that visit with Strauss.

          73.   Plaintiff John Doe No. 76 was a student at OSU 1990-1994.

          74.   John Doe No. 76 saw Strauss one time at the Student Health Center. Strauss

sexually assaulted/abused John Doe No. 76 by performing an unnecessary/excessive genital

exam. Strauss fondled and groped John Doe No. 76’s genitals excessively and without wearing

gloves.

          75.   John Doe No. 77 is a resident of the State of California. John Doe No. 77

attended OSU for six years between 1980 and 1989. He represented OSU in NCAA fencing four

years and then, as a post-graduate student, for two years during pre-season open events.

          76.   Strauss sexually assaulted/abused John Doe No. 77 seven times out of the eight

times he examined John Doe No. 77.

          77.   Strauss’ physical exams took about 15-20 minutes and were always conducted

with the door closed. Near the beginning of the exam, Strauss would tell John Doe No. 77 to take

off his shorts and underwear. John Doe No. 77 remembers Strauss correcting him when he just

lowered his shorts and underwear. He instructed John Doe No. 77 to “step out of them.”

Strauss would sit in a low stool eye level with John Doe No. 77’s crotch and fondle John Doe

No. 77’s testicles and penis. Strauss never wore gloves. The genital exam would go on for

approximately 6 or 7 minutes while Strauss asked John Doe No. 77 about his sexual history,

wanting details. One time he asked if John Doe No. 77 had ever had crabs, then he turned on a

bright light and spent a long time going through John Doe No. 77’s pubic hair, with his face very

close to John Doe No. 77’s genitals.




                                                  14
Case: 2:19-cv-04397-MHW-EPD Doc #: 1 Filed: 10/03/19 Page: 15 of 37 PAGEID #: 15




       78.     John Doe No. 77 felt extremely embarrassed and would try not to gets erections in

response to the extensive genital exam but nonetheless became erect. Strauss would make John

Doe No. 77 remain naked while he examined the rest of John Doe No. 77’s body.

       79.     When John Doe No. 77 needed treatment for a respiratory infection, both visits

with Strauss involved genital examinations.

       80.     On one occasion, John Doe No. 77 a trainer was treating John Doe No. 77 for a

back strain in the training room. As John Doe No. 77 got up to leave, Strauss came over and

insisted that John Doe No. 77 was still stiff and needed a massage. He guided John Doe No. 77

back to a private room. Strauss massaged John Doe No. 77’s back for about five minutes, then

pulled off John Doe No. 77’s shorts. He began massaging John Doe No. 77’s buttocks and

thighs. John Doe No. 77 abruptly got up, said he was late for practice, grabbed his clothes and

left as quickly as he could. He did not go back to the training room after that experience.

       81.     For approximately a week, Strauss set up a photographic studio in one of the

training rooms. It was open for anyone to see and looked very professional. Strauss told John

Doe No. 77 he was making a book. Strauss photographed John Doe No. 77 in his fencing

uniform, then had John Doe No. 77 take off his shirt and pants, saying he needed to see how

John Doe No. 77’s muscles flexed. He tried to get John Doe No. 77 to remove his shorts and

underwear, but John Doe No. 77 refused.

       82.     John Doe No. 78 is a resident of the State of Florida. He attended OSU from

1994-1999 and played football for five years.

       83.     The football players were not given access to private showers. University staff

were allowed to shower with the players and observe them naked. University staff also brought




                                                15
Case: 2:19-cv-04397-MHW-EPD Doc #: 1 Filed: 10/03/19 Page: 16 of 37 PAGEID #: 16




people they said were family or friends into the team’s locker room while the players were

dressing and undressing before and after practices and games.

         84.      John Doe No. 79 is a resident of the State of South Carolina.

         85.      John Doe No. 79 attended OSU from 1991-1995 participated in track from 1991-

1993.

         86.      Strauss sexually examined John Doe No. 79 one time and sexually

assaulted/abused John Doe No. 79 on that occasion by getting excessively close, groping him,

and unnecessarily touching his pectoral muscles.

         87.      Plaintiff John Doe No. 80 is a resident of the State of Ohio.

         88.      Plaintiff John Doe No. 80 attended OSU from 1995-2000 and played football for

the University.

         89.      Strauss treated Plaintiff John Doe No. 80 three times and sexually

assaulted/abused him all three times. Strauss performed overly extensive and aggressive genital

exams.

         90.      Strauss also performed rectal exams, without gloves, telling Plaintiff John Doe

No. 80 that he needed to check for prostate issues.

         91.      Plaintiff John Doe No. 81 is a resident of the State of Ohio.

         92.      John Doe No. 81 attended OSU from 1996-1999 and played football for the

University.

         93.      Strauss examined John Doe No. 81 twice and sexually assaulted/abused John Doe

No. 81 during both exams. Strauss performed an overly extensive and aggressive examination of

John Doe No. 81’s genitals. The experience felt more like being groped or fondled than how

John Doe No. 81 expected to be examined during a physical examination. Strauss would also




                                                   16
Case: 2:19-cv-04397-MHW-EPD Doc #: 1 Filed: 10/03/19 Page: 17 of 37 PAGEID #: 17




insert his finger into John Doe No. 81’s anus, without wearing gloves, under the pretext of

conducting a digital rectal exam.

       94.     Plaintiff John Doe No. 82 now resides outside the United States. John Doe No. 82

attended OSU from 1987-1989 and played football for the University.

       95.     Strauss treated John Doe No. 82 four or five times and sexually assaulted/abused

John Doe No. 82 on one occasion. He performed an overly aggressive and lengthy genital exam.

He also and touched John Doe No. 82 in a manner that felt more like caressing than the kind of

touching John Doe No. 82 expected from a medical doctor. Strauss examined John Doe No. 82’s

testicles so extensively that John Doe No. 82 thought Strauss was checking for signs of steroid

use. Strauss then began to manipulate John Doe No. 82’s penis until John Doe No. 82 became

aggravated, at which point Strauss stopped.

       96.     John Doe No. 83 is a resident of the State of Ohio.

       97.     John Doe No. 83 attended OSU from 1998-2001. John Doe No. 83 was sexually

abused by Strauss during his 1997 recruitment assessment. Strauss took John Doe No. 83 into a

private room. Strauss began his genital examination and manipulated John Doe No. 83’s genitals

until John Doe No. 83 became erect. He then stroked John Doe No. 83’s penis until John Doe

No. 83 ejaculated.

       98.     After leaving Strauss, John Doe No. 83 told his OSU recruiter about Strauss. The

acted as though the information was unimportant. He brushed it off.

       99.     John Doe No. 84 is a resident of the State of Ohio. He attended OSU from 1982-

1985 and was a member of the track team for two seasons.

       100.    Strauss examined John Doe No. 84 about five times and sexually assaulted/abused

John Doe No. 84 during every exam. Strauss sexually assaulted/abused John Doe No. 84 by




                                               17
Case: 2:19-cv-04397-MHW-EPD Doc #: 1 Filed: 10/03/19 Page: 18 of 37 PAGEID #: 18




excessively groping and touching him, particularly in the genitals. Strauss spent far too much

time examining John Doe No. 84’s genitals.

        101.   John Doe No. 85 is a resident of the State of Georgia.

        102.   John Doe No. 85 attended OSU from 1993-1997 and played football for the

University.

        103.   Strauss performed two physical exams and sexually assaulted/abused John Doe

No. 85 during both exams. Strauss made John Doe No. 85 drop his pants. He performed overly

aggressive, extensive, and lengthy genital exams. He also performed an unnecessary rectal

exam.

        104.   John Doe No. 86 is a resident of the State of Ohio.

        105.   John Doe No. 86 played football for OSU during the 1994 and 1995 seasons.

        106.   John Doe No. 86 was told when he transferred to OSU that Strauss was

inappropriate and that he should avoid Strauss’ station during physical exams.

        107.   Strauss examined John Doe No. 86 twice and sexually assaulted/abused him both

times. On the first occasion Strauss volunteered to give a second opinion regarding a groin

injury John Doe No. 86 had suffered. Strauss then groped John Doe No. 86’s genitals, which

was not where John Doe No. 86’s pain was or where other trainers/doctors had examined John

Doe No. 86 for the injury. During John Doe No. 86’s second encounter with Strauss, John Doe

No. 86 was seeking treatment for turf toe. Strauss attempted to pull down John Doe No. 86’s

pants and examine his groin. John Doe No. 86 pulled up his pants and left.

        108.   After the second incident, John Doe No. 86 told the trainers what had happened

and that he was never going to see Strauss again.




                                               18
Case: 2:19-cv-04397-MHW-EPD Doc #: 1 Filed: 10/03/19 Page: 19 of 37 PAGEID #: 19




       109.    John Doe No. 87 is a resident of the State of Virginia. John Doe No. 87 attended

OSU from 1993-1996 and played football for the University.

       110.    John Doe No. 87 was treated by Strauss about 8 times and was sexually

assaulted/abused every time.

       111.    Strauss required a full physical – meaning a genital exam – on every visit,

regardless of why John Doe No. 87 was seeking treatment. He told John Doe No. 87 it was

precautionary, to make sure everything was okay. He would ask John Doe No. 87 “do you like

that” and similar questions when manipulating John Doe No. 87’s genitals. John Doe No. 87

thought Strauss was holding his testicles too long, so John Doe No. 87 would ask if Strauss he

was done with the examination.

       112.    Strauss performed an unnecessary rectal exam on John Doe No. 87.

                                           STRAUSS

       113.    OSU employed Richard Strauss, M.D., as a faculty member from September 1978

until March 1, 1998.

       114.    In 1978, Strauss was hired as an Assistant Professor of Medicine in the

Pulmonary Disease Division of the Department of Medicine.

       115.    By 1980, Strauss was Associate Director of the Sports Medicine Program. In

1981, Strauss began an appointment in the Athletics Department and expanded his clinical duties

to the Sports Medicine Clinic at University Health Services. By 1982, Strauss’ primary

affiliation was with the Department of Preventive Medicine.

       116.    OSU granted Strauss tenure as an associate professor in 1983. OSU made Strauss

a full professor with tenure in 1992. Strauss voluntarily retired in March 1998 and was approved

by the Board of Trustees for emeritus status in the School of Public Health. Emeritus status was




                                               19
Case: 2:19-cv-04397-MHW-EPD Doc #: 1 Filed: 10/03/19 Page: 20 of 37 PAGEID #: 20




granted without the review or approval of the Dean of the College of Medicine and Public

Health. (Report, p. 32,33.)

        117.    Throughout his employment, Strauss provided medical services to various OSU

sports teams. Strauss initially served as a team physician for the wrestling, swimming, and

gymnastics teams, which were based at Larkins Hall. At that time, Larkins Hall was OSU’s

physical education building and aquatics facility.

        118.    “Over the years, Strauss’ responsibilities as a team physician expanded beyond

just the teams based out of Larkins, and included assignments with teams and in facilities across

campus[,]” (Report at 2.) Around 1980, Strauss began treating patients at the Sports Medicine

Clinic at Student Health Services. He was ultimately appointed Chief Physician of the Sports

Medicine Clinic. As time went on, Strauss treated students “who participated in a wide range of

sports including hockey, cheerleading, volleyball, soccer, track, golf, baseball, tennis, water polo,

and football.” (Id. at 35).

        119.    Strauss’ appointment with Student Health ended in 1996 following an

investigation into student complaints about Strauss’ sexual misconduct during medical exams.

                    STRAUSS’ ACTS OF SEXUAL ASSAULT AND ABUSE

        120.    Strauss abused Plaintiffs and OSU students in one or more of the following ways

(as categorized by the Report):

            a. In the context of a medical examination that caused the student to reach

                ejaculation or nearly reach ejaculation;

            b. In the context of a medical examination that caused the student to reach erection

                or nearly reach erection;




                                                 20
Case: 2:19-cv-04397-MHW-EPD Doc #: 1 Filed: 10/03/19 Page: 21 of 37 PAGEID #: 21




               c. Unnecessary fondling or groping of genitals in the context of a medical

                  examination, or medically unnecessary examinations of the genitals or rectum.

               d. Examination techniques that included: unnecessary nudity; excessive touching of

                  non-genital/non-rectal areas of the student’s body; inappropriate verbal

                  commentary or sexually charged questioning; lack of medical gloves for genital

                  examinations; unnecessarily invasive physical positions; medical treatment

                  outside a clinical setting; and quid pro quo arrangements; and

               e. Inappropriate and sexually abusive conduct outside of the examination room,

                  including showering alongside student-patients, loitering in student-athletes’’

                  locker rooms and engaging in voyeuristic behavior, and initiating fraternization

                  with patients. (Report at 40)

        121.      Strauss committed these acts of sexual abuse and harassment consistently and on

a daily basis throughout his career at OSU.

        122.      Strauss committed these acts of sexual abuse while an OSU faculty member.

                     WHY PLAINTIFFS HAD DIFFICULTY REALIZING OR
                  REPORTING STRAUSS’ CONDUCT AS SEXUALLY ABUSIVE

        123.      Plaintiffs were vulnerable to Strauss’ sexual abuse and many were not able to

identify Strauss’ conduct as sexual abuse when it occurred. Many factors caused this result, as

set forth below.

        124.      Almost all the Plaintiffs were treated by Strauss in his capacity as a Team

Physician through the Athletics Department or at the Sports Medicine Clinic. He was the person

officially designated to treat them.

        125.      Almost all the Plaintiffs had to pass a pre-season physical in order to participate in

their sport.



                                                   21
Case: 2:19-cv-04397-MHW-EPD Doc #: 1 Filed: 10/03/19 Page: 22 of 37 PAGEID #: 22




        126.     Before attending OSU, some Plaintiffs had not seen a doctor without their parents

being present.

        127.     Plaintiffs who were student-athletes tended to attribute Strauss’ surprisingly

“rigorous” genital and rectal examinations to the fact that the physical requirements of

intercollegiate sports were much greater than for high school competition.

        128.     Plaintiffs were sexually assaulted/abused by Strauss in the context of a purported

medical examination, such as when seeing him for a pre-season physical or for a sports-related

injury. They came into contact with him under legitimate circumstances and were more likely to

interpret what took place in the examination room within that framework of legitimacy.

        129.     When Strauss abused Plaintiffs, male sexual abuse was not a commonly

acknowledged problem or a commonly discussed topic among non-educators or people outside

the fields of medicine and counseling.

        130.     Plaintiffs were brought up to believe that doctors are trustworthy and do not

intentionally hurt their patients.

        131.     Plaintiffs were brought up to believe that a “good” patient is a compliant patient.

        132.     Plaintiffs treated by Strauss were placed in a vulnerable position, both physically

and emotionally, when Strauss examined them. They were not psychologically predisposed to

question Strauss’ clinical practices.

        133.     There was a huge disparity between Strauss’ medical knowledge and the

Plaintiffs. They had no standing to challenge his explanations for the things he did to them.

        134.     Plaintiffs were on Strauss’ “turf” when he examined them in his office. For

Strauss’ psychological and educational advantage over an athlete in the examination room was




                                                  22
Case: 2:19-cv-04397-MHW-EPD Doc #: 1 Filed: 10/03/19 Page: 23 of 37 PAGEID #: 23




just as great as the athlete’s physical advantage over Strauss would have been if they had

competed against each other in the athlete’s chosen sport.

       135.    Plaintiffs went into exams, particularly pre-season physicals, expecting their

doctors to touch them. They knew that doctors often have to touch their patients as part of their

work. Plaintiffs had neither the experience nor education to know the limits of appropriate

physical contact during medical examinations.

       136.    Plaintiffs attended OSU believing its doctors and medical faculty would inform

patients about the medical services they provided to them to the extent they were legally or

ethically required to do so.

       137.    Plaintiffs entered Strauss’ examination rooms presuming that what went took

place in a doctor’s office was supposed to be confidential. Even under the most normal

circumstances, Plaintiffs wanted their genital or rectal examinations to remain confidential

because the such topics were embarrassing to discuss. When Strauss’ examinations became

overly aggressive or lingered too long in intimate areas, it made more sense for Plaintiffs to

chalk a feeling that something was wrong up to them feeling unwarranted embarrassment or

shame. The alternative was to accuse a tenured professor of committing sexual assault and to risk

losing one’s athletic scholarship or being viewed as someone who was exaggerating, whining, or

complaining unnecessarily.

       138.    Plaintiffs who were student-athletes maintained a special relationship with OSU

because they were attending on athletic scholarships. Many needed their athletic scholarship to

stay in school. They were willing to endure Strauss’ exams if that was a requirement to keep

their scholarships.




                                                23
Case: 2:19-cv-04397-MHW-EPD Doc #: 1 Filed: 10/03/19 Page: 24 of 37 PAGEID #: 24




       139.    Plaintiffs who were athletes maintained a team mentality. No teammate wanted to

complain about something he believed his other teammates were having to endure, no matter

how unpleasant the experience.

       140.    Some Plaintiffs feared being ridiculed and ostracized if they complained to

teammates about the sexual undertones they perceived during Strauss’ medical examinations and

their teammates did not admit to having similar experiences with Strauss.

       141.    OSU teams always compete at the highest possible level. The student-athlete

plaintiffs were expected to perform at their best. That required them to make sacrifices and go

the extra mile with every aspect of their training and preparation. Plaintiffs were not in a position

to conclude a reputed world-class sports physician’s examinations were improper just because

they felt “wrong” or seemed overly thorough. Plaintiffs understood Strauss to be an elite sports

doctor, just like they were elite athletes. Strauss’ “thoroughness” felt, extreme, embarrassing,

and humiliating to the Plaintiffs, but Plaintiffs believed his physicals were a necessary part of

their quest for excellence.

       142.    Plaintiffs, as athletes, were expected to be tough and not to complain.

       143.    OSU controlled every aspect of how Strauss interacted with the Plaintiffs. OSU

provided the facilities, designated Strauss as their doctor, and controlled scholarships. Plaintiffs

had no say in who treated them.

       144.    None of the Plaintiffs had/have received medical education or training, so they

had/have no knowledge of medical examination techniques for diagnosing or treating hernias,

swollen lymph nodes, or hamstring tears, or medical conditions of the penis, testicles, rectum,

prostrate, or anus.




                                                 24
Case: 2:19-cv-04397-MHW-EPD Doc #: 1 Filed: 10/03/19 Page: 25 of 37 PAGEID #: 25




       145.    None of the Plaintiffs have been trained or educated as to what constitutes

inappropriate physical conduct in the context of a doctor-patient relationship.

       146.    None of the Plaintiffs have ever been educated or trained regarding what

comments or questions are inappropriate for a physician to make during a medical examination.

       147.    When Strauss sexually assaulted/abused Plaintiffs in a clinical setting, many of

them felt confused as to whether abuse had, in fact, occurred. While Plaintiffs had strong

negative emotions and many felt his exams were medically inappropriate, they also understood

that feelings are not facts. Many of them did not appreciate until within the past two years that

Strauss touched them in an unlawful manner.

       148.    Plaintiffs were expressly or impliedly misled by OSU trainers, coaches, and

employees in the Athletics Department into believing that Strauss’ sexually abusive examination

methods and statements, though unpleasant and embarrassing, were standard procedure and

medically acceptable practices.

       149.    Plaintiffs were unlikely to think Strauss was committing an act of sexual violence

by manipulating their genitals for extended periods because everyone talked openly about

Strauss’ over-the-top Strauss’ genital exams. To a young college student, how could something

discussed so openly actually be a crime? Strauss’ insistence upon his rigorous genital and rectal

exams became an accepted, albeit despised, part of being treated. Plaintiffs’ only recourse was

to make nervous jokes about their powerlessness over their predicament. A Plaintiff recalls that

during his freshman physical, teammates outside Strauss’ closed examination room could be

heard laughing that it was Plaintiff’s “first time” – as though Plaintiff was losing his virginity.




                                                  25
Case: 2:19-cv-04397-MHW-EPD Doc #: 1 Filed: 10/03/19 Page: 26 of 37 PAGEID #: 26




           150.   Not until within the past two years have Plaintiffs had a reasonable basis for

believing OSU had actual knowledge Strauss was sexually abusing male students in a clinical

setting.

           151.   Not until within the past two years have Plaintiffs had a reasonable basis for

believing that OSU concealed or remained deliberately indifferent to the substantial risk that

Strauss was sexually abusing them and other male OSU students, particularly student-athletes.

           152.   Left to their own means, Plaintiffs had no reasonable way of knowing that OSU

had actual knowledge Strauss was sexually abusing male students in a clinical setting. Plaintiffs

also had no way of learning the awful truth about what OSU knew and when, or how OSU chose

to permit their continued sexual abuse by Strauss. No exercise of reasonable due diligence would

have revealed to them how OSU’s acts and omissions caused Plaintiff to suffer independent

injuries from the injuries caused by Strauss.

            OSU’S DELIBERATE INDIFFERENCE TOWARDS STRAUSS’ CONDUCT

           153.   “Beginning as early as Strauss’ first year at OSU – and persisting throughout his

nearly two decades at the school – students and University staff reported and referred complaints

about Strauss to various University employees.” (Report at 2).

           154.   On information and belief, at all times relevant to this Complaint, persons with

the authority to cut-off Strauss’ access to patients, to prevent Strauss from sexually abusing

patients in a clinical setting, or to implement other corrective measures had actual knowledge

there was a substantial likelihood that Strauss was sexually assaulting and abusing male student-

athletes and other male OSU students.

           155.   As early as 1979, OSU officials with authority to institute corrective measures

had information indicating that Strauss posed “a substantial risk of sexual abuse” to male athletes




                                                   26
Case: 2:19-cv-04397-MHW-EPD Doc #: 1 Filed: 10/03/19 Page: 27 of 37 PAGEID #: 27




on OSU’s intercollegiate sports teams. Among other things, “[p]ersonnel in the University’s

Sports medicine program and Athletics Department were aware that Strauss was conducting

genital examinations on male athletes that were unusually prolonged, and that Strauss refused to

allow athletic training staff to be present for these protracted genital examinations.” (Report at 2)

       156.    Through administrators, faculty, and staff, OSU had actual notice of Strauss’

sexually abusive conduct. OSU, however, dismissed, disregarded, minimized, refuted, denied,

silenced, and even concealed complaints about Strauss’ sexual misconduct. At best, OSU chose

not to act on information that alerted University faculty, staff, and administrators to a substantial

risk that Strauss was sexually abusing Plaintiffs and other male OSU students, particularly

athletes. On information and belief, OSU personnel who were alerted to compelling evidence of

Strauss’ sexually predatory conduct, but failed to take meaningful action that could have

prevented Plaintiffs’ injuries, include: Athletic Directors, Assistant Athletic Directors and

Associate Athletic Directors; and Head Team Physicians and several team physicians (who were

also faculty members).

       157.    As early as 1979, personnel in the Athletics Department and in the University’s

Sports Medicine Program knew that Strauss conducted prolonged genital examinations on male

students and refused to allow any OSU personnel to witness the examinations. Such personnel

also knew “that Strauss showered alongside the male students at Larkins Hall – a practice unique

to Strauss among the other team physicians and a practice that the student-athletes repeatedly

complained about to their coaches.” (Report at 2)

       158.    Additionally, nurses at Student Health Services worried that Strauss was engaging

in sexual conduct with patients because he often showed up unannounced to treat patients not on




                                                 27
Case: 2:19-cv-04397-MHW-EPD Doc #: 1 Filed: 10/03/19 Page: 28 of 37 PAGEID #: 28




the schedule, took unusually long times examining them, conducted examinations behind closed

doors, and failed to fill out medical records documenting the medical services he provided.

        159.   Strauss was never disciplined for failing to create or complete medical records,

even though such records are standard medical practice and important to providing continuity of

care.

        160.   By failing to insist that Strauss properly document all patient encounters, OSU

made it easy for Strauss to lie about every aspect of what took place during patient visits, or even

to deny that he had treated a particular student.

        161.   OSU never told Strauss to stop showering with the athletes.

        162.   OSU never ordered Strauss to have a third person in the room whenever he was

treating a male patient.

        163.   OSU did not diligently follow up on any of the rumors or reports regarding

Strauss until 1994.

        164.   At all relevant times, OSU also did not have a meaningful complaint or dispute

resolution process for allegations of faculty sexual harassment or abuse. On information and

belief, OSU’s faculty dispute procedure instructed complainants to try attempt an informal

resolution, i.e., a mediation, with the faculty member at issue before going through other

channels. It made no sense to recommend that victims of sexual abuse and harassment try to

negotiate a resolution with their abusers before seeking formal redress.

        165.   At the end of the day, OSU failed the Plaintiffs and Strauss’ other victims in every

imaginable way. It effectively gave Strauss a green light to prey upon male OSU students as he

saw fit. Strauss took full advantage of every opportunity OSU gave him to assault, abuse, and

harass Plaintiffs and other male OSU students.




                                                    28
Case: 2:19-cv-04397-MHW-EPD Doc #: 1 Filed: 10/03/19 Page: 29 of 37 PAGEID #: 29




                              CONDITIONS AT LARKINS HALL

       166.    During the Strauss years, Larkins Hall was in and of itself a constant source of

sexual harassment for the male members of the athletics teams based inside it. Larkins Hall was

home to a number of OSU sports teams, including wrestling, gymnastics, and swimming. While

Strauss participated in the sexual harassment that took place in Larkins Hall, he did not

independently create the sexually hostile environment that affected the Plaintiffs.

       167.    All male university faculty and students were allowed to use the same showers as

the wrestling team. An aggressively voyeuristic culture developed where certain non-athletes

showered at the same time as wrestlers and soaped their groins vigorously while watching the

wrestlers shower. These individuals, including Strauss, leered at the wrestlers while watching

them shower. The voyeurs often stayed in the showers until all the wrestlers had finished – often

for an hour or longer. Some of these individuals were OSU faculty. When the wrestling team

changed its practice time, many of the voyeurs shifted their shower times to coincide with the

wrestling team’s new schedule.

       168.    Wrestlers were frequently approached in the bathroom and showers and

propositioned for sexual encounters. One Plaintiff even had notes put in his locker asking him to

meet up for sex.

       169.    The harassment was so constant that one wrestler called getting to and from the

showers “running the gauntlet.”

       170.    The wrestling room and spaces around it, including the bathroom and a stairwell,

became a popular hangout for sexual encounters. Coach Hellickson found people having sex in a

bathroom stall, in a stairwell, in the wrestling room, and in other areas. It was not uncommon for

Hellickson to see people engaging in sexual activity inside Larkins Hall.




                                                29
Case: 2:19-cv-04397-MHW-EPD Doc #: 1 Filed: 10/03/19 Page: 30 of 37 PAGEID #: 30




        171.    One of the Plaintiffs, a wrestler, was sexually assaulted by a man who grabbed

and tried to fondle him as the wrestler was showering. The resulting physical confrontation

worried Hellickson about the possibility things might get violent in the future. Larkins Hall was

not a safe space for the male athletes who shared lockers or facilities with non-team members.

        172.    Hellickson repeatedly complained to OSU administrators about the environment

in Larkins Hall because the conditions seriously impacted the psyche and morale of his wrestlers.

        173.    Hellickson requested a separate team shower area. OSU denied his request.

        174.    Hellickson begged to have the wrestling team moved to another building. OSU

denied his request.

        175.    When Hellickson tried to get people to leave because they were ogling the

wrestlers and taking hour-long showers, they said it was their right to shower when and for as

long as they wanted. They denied staring at the wrestlers. University police would not make

them leave.

        176.    Larkins Hall became an unsafe space and sexually hostile environment for

wrestlers and some of the other male athletes whose teams were based there.

                                       CLAIM FOR RELIEF
                                    COUNT I: Violation of Title IX
                                      20 U.S.C. § 1681(a), et seq.
                                       Heightened Risk Claim

        177.    Plaintiffs incorporate by reference the allegations in all previous paragraphs as if

fully stated here.

        178.    Title IX of the Education Amendments of 1972 (“Title IX”), 20 U.S.C. § 1681(a),

states: “No person in the United States shall, on the basis of sex, be excluded from participation

in, be denied the benefits of, or be subjected to discrimination under any education program or

activity receiving Federal financial assistance . . . .”



                                                   30
Case: 2:19-cv-04397-MHW-EPD Doc #: 1 Filed: 10/03/19 Page: 31 of 37 PAGEID #: 31




       179.    Title IX is implemented through the Code of Federal Regulations. See 34 C.F.R.

Part 106. 34 C.F.R. § 106.8(b) provides: “. . . A recipient shall adopt and publish grievance

procedures providing for prompt and equitable resolution of student and employee complaints

alleging any action which would be prohibited by this part.”

       180.    As explained in Title IX guidance issued by the U.S. Department of Education’s

Office for Civil Rights, sexual harassment of students is a form of sex discrimination covered by

Title IX.

       181.    Sexual harassment is unwelcome conduct of a sexual nature, including

unwelcome sexual advances, requests for sexual favors, and other verbal, nonverbal, or physical

conduct of a sexual nature.

       182.    Title IX covers all programs of a school that receives any federal financial

assistance, and covers sexual harassment—including sexual assault—by school employees,

students, and third parties.

       183.    At all relevant times, OSU received federal financial assistance and is therefore

subject to Title IX.

       184.    Title IX required OSU to promptly investigate all allegations of sexual

harassment, including sexual assault and abuse.

       185.    Strauss committed his unlawful acts while working for OSU as a tenured faculty

member, Team Physician, and Sports Medicine Physician.

       186.    Strauss’s sexual assault, abuse, molestation, and harassment of Plaintiffs—which

included, among other things, fondling their testicles, fondling their penises, digitally penetrating

their rectums, rubbing his erect penis on their bodies, and making inappropriate sexualized

comments—was sex discrimination under Title IX.




                                                 31
Case: 2:19-cv-04397-MHW-EPD Doc #: 1 Filed: 10/03/19 Page: 32 of 37 PAGEID #: 32




       187.    OSU was required to promptly investigate and address Plaintiffs’ (and other OSU

students’) allegations, reports and/or complaints of sexually abusive or harassing behavior by

Strauss.

       188.    OSU had actual knowledge of the serial sexual assault, abuse, and molestation

committed by Strauss.

       189.    Specifically, OSU knew about Strauss’s sexual assault, abuse, and molestation

through OSU personnel with authority to take corrective action to address it. Such personnel

included but were not limited to: Athletic Directors and Assistant Athletic Directors, and Head

Team Physicians and several team physicians (who were also faculty members).

       190.    Throughout Strauss’s 20-year tenure at OSU, students, student-athletes, and

coaches conveyed complaints and concerns to OSU administrators and employees about

Strauss’s inappropriate sexual conduct.

       191.    Given the magnitude of Strauss’s abuse—involving students and student- athletes

he evaluated and treated over two decades—it would be implausible for OSU to claim that it did

not know about Strauss’s sexual abuse.

       192.    Nonetheless, OSU did not address the complaints and concerns about Strauss.

       193.    OSU’s failure to respond promptly and adequately to allegations of Strauss’s

abuse constitutes sex discrimination in violation of Title IX.

       194.    By its acts and omissions, OSU acted with deliberate indifference to the sexual

abuse and harassment that Plaintiffs and other male OSU students were experiencing. OSU’s

deliberate indifference included, without limitation:

           a. Failing to respond to allegations of Strauss’ sexual assault, abuse, and

               molestation;




                                                 32
Case: 2:19-cv-04397-MHW-EPD Doc #: 1 Filed: 10/03/19 Page: 33 of 37 PAGEID #: 33




           b. Failing to promptly and adequately investigate allegations of Strauss’s sexual

               assault, abuse, and molestation;

           c. Requiring male athletes to see Strauss for annual physicals and medical treatment,

               despite widespread knowledge and complaints about Strauss’s behavior;

           d. Allowing Strauss (and other sexual predators) to roam freely in Larkins Hall;

           e. Allowing Strauss to work as a physician in Student Health Services, despite

               widespread knowledge and complaints about Strauss’s abuse of male student-

               athletes;

           f. Failing to discharge or adequately supervise Strauss after learning that he posed a

               substantial risk to the safety of male students and student-athletes;

           g. Failing to require that Strauss properly document all patient encounters;

           h. Failing to take corrective action to prevent Strauss from sexually assaulting,

               abusing, and molesting students; and

           i. Failing to have in place an effective sexual harassment policy that allowed

               students to bring complaints without first having to try to resolve complaints of

               sexual harassment informally with the alleged abuser.

       195.    OSU’s failure to promptly and appropriately investigate, remedy, and respond to

complaints about Strauss’s sexual misconduct caused Plaintiffs (and other male OSU students) to

experience further sexual harassment and/or made them liable or vulnerable to it.

       196.    OSU’s failure to promptly and appropriately investigate, remedy, and respond to

complaints about Strauss’s sexual misconduct created a sexually hostile environment that

effectively denied Plaintiffs access to educational opportunities and benefits at OSU, including

appropriate medical care.




                                                  33
Case: 2:19-cv-04397-MHW-EPD Doc #: 1 Filed: 10/03/19 Page: 34 of 37 PAGEID #: 34




        197.    As a direct and proximate result of OSU’s violation of Plaintiffs’ rights under

Title IX, Plaintiffs have suffered and continue to suffer emotional distress, physical

manifestations of emotional distress, mental anguish, fear, depression, anxiety, trauma, disgrace,

embarrassment, shame, humiliation, loss of self-esteem, and loss of enjoyment of life; were

prevented and continue to be prevented from obtaining the full enjoyment of life; have sustained

and continued to sustain loss of earnings and earning capacity; and have incurred various

personal expenses.

                               COUNT II: Violation of Title IX
                        20 U.S.C. § 1681(a), et seq.Hostile Environment

        198.    Plaintiffs incorporate by reference the allegations in all previous paragraphs as if

fully stated here.

        199.    Plaintiffs whose teams were based out of Larkins Hall between 1978 and 1998

(collectively “Larkins Plaintiffs”) were entitled to use the athletics facilities free from sexual

harassment. However, the pervading and constant sexual harassment they received within

Larkins Hall created a hostile environment. The hostile environment these Larkins Plaintiffs

suffered in Larkins Hall facilities was so severe, pervasive, and objectively offensive that it

effectively barred said the Larkins Plaintiffs from access to numerous educational opportunities

and benefits, including but not limited to: full use and enjoyment of practice facilities, showers,

and locker rooms; and full use and enjoyment of their athletic scholarships and memberships on

OSU’s sports teams.

        200.    The sexually hostile environment inside Larkins Hall during the aforementioned

period constituted sex discrimination in violation of Title IX.




                                                  34
Case: 2:19-cv-04397-MHW-EPD Doc #: 1 Filed: 10/03/19 Page: 35 of 37 PAGEID #: 35




       201.    Between 1978 and 1998, OSU officials in a position to implement corrective

measures had actual knowledge that the Larkins Plaintiffs and other male OSU student-athletes

were being subjected to a sexually hostile and abusive environment inside Larkins Hall.

       202.    OSU owed the Larkins Plaintiffs a duty to investigate and remedy the conditions

that made Larkins Hall a sexually hostile and abusive environment.

       203.    Such OSU officials showed deliberate indifference towards the safety of the

Larkins Hall Plaintiffs and other male student-athletes who used the Larkins Hall facilities

between 1978-1998.

       204.    OSU violated Title IX by failing to remedy the sexually hostile and abusive

environment in Larkins Hall.

       205.    As a direct and proximate result of OSU’s violation of the Larkins Plaintiffs’

rights under Title IX, the Larkins Plaintiffs have suffered and continue to suffer emotional

distress, physical manifestations of emotional distress, mental anguish, fear, depression, anxiety,

trauma, disgrace, embarrassment, shame, humiliation, loss of self-esteem, and loss of enjoyment

of life; were prevented and continue to be prevented from obtaining the full enjoyment of life;

have sustained and continued to sustain loss of earnings and earning capacity; and incurred

various personal expenses.

       WHEREFORE, Plaintiffs respectfully request that this Court:

       (a)     Enter judgment in favor of Plaintiffs on their claim for discrimination under

Count I Title IX against Defendant The Ohio State University;

       (b)     Enter judgment in favor of the Larkins Plaintiffs on their claim for discrimination

under Count II Title IX against Defendant The Ohio State University;




                                                35
Case: 2:19-cv-04397-MHW-EPD Doc #: 1 Filed: 10/03/19 Page: 36 of 37 PAGEID #: 36




       (c)     Declare Defendant The Ohio State University’s conduct in violation of Title IX of

the Education Amendments of 1972;

       (e)     Award Plaintiffs compensatory damages in amounts to be established at trial,

including, without limitation, payment of Plaintiffs’ medical and other expenses incurred as a

consequence of the sexual abuse and/or harassment and The Ohio State University’s deliberate

indifference; damages for deprivation of equal access to the educational opportunities and

benefits provided by The Ohio State University; and damages for past, present and future

emotional pain and suffering, ongoing mental anguish, loss of past, present and future enjoyment

of life, and loss of future earnings and earning capacity;

       (f)     Award Plaintiffs pre-judgment and post-judgment interest;

       (g)     Award Plaintiffs their court costs and expenses, including attorney’s fees,

pursuant to 42 U.S.C. § 1988(b); and

       (h) Grant such other relief as this Court deems just and proper.

                                              Respectfully submitted,

                                              /s/ Michael L. Wright
                                              Michael L. Wright (0067698)
                                              Wright & Schulte, LLC
                                              130 W. 2nd Street, Suite 1600
                                              Dayton, OH
                                              (937) 435-7500
                                              (937) 435-7511 facsimile
                                              mwright@yourohiolegalhelp.com
                                              Counsel for Plaintiffs

                                              /s/ Dennis P. Mulvihill
                                              Dennis P. Mulvihill (0063996)
                                              WRIGHT & SCHULTE, LLC
                                              23240 Chagrin Blvd., Suite 620
                                              Cleveland, OH 44122-5468
                                              (216) 591-0133
                                              (216) 591-0622 facsimile
                                              dmulvihill@yourlegalhelp.com


                                                 36
Case: 2:19-cv-04397-MHW-EPD Doc #: 1 Filed: 10/03/19 Page: 37 of 37 PAGEID #: 37




                                    s/ Richard W. Schulte
                                    Richard W. Schulte (0066031)
                                    WRIGHT & SCHULTE, LLC
                                    865 S. Dixie Dr.
                                    Vandalia, OH 45377
                                    937-435-9999
                                    937-435-7511 facsimile




                                      37
